Name: Council Directive 72/445/EEC of 28 December 1972 amending the Council Directive of 26 June 1964 on intra- Community trade in bovine animals and swine, in consequence of the Accession of new Member States to the Community
 Type: Directive
 Subject Matter: trade policy;  means of agricultural production;  health;  tariff policy
 Date Published: 1972-12-31

 Avis juridique important|31972L0445Council Directive 72/445/EEC of 28 December 1972 amending the Council Directive of 26 June 1964 on intra- Community trade in bovine animals and swine, in consequence of the Accession of new Member States to the Community Official Journal L 298 , 31/12/1972 P. 0049 - 0049 Danish special edition: Series I Chapter 1972(31.12)L291 P. 0052 English special edition: Series I Chapter 1972(30-31.12) P. 0076 Greek special edition: Chapter 03 Volume 8 P. 0229 Spanish special edition: Chapter 03 Volume 6 P. 0162 Portuguese special edition Chapter 03 Volume 6 P. 0162 COUNCIL DIRECTIVE of 28 December 1972 amending the Council Directive of 26 June 1964 on intra-Community trade in bovine animals and swine, in consequence of the Accession of new Member States to the Community (72/445/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty concerning the Accession of new Member States to the European Economic Community and to the European Atomic Energy Community, 1 signed on 22 January 1972, in particular Article 253 of the Act annexed thereto; Having regard to the proposal from the Commission; Whereas pursuant to Article 30 of the Act referred to above, the Council Directive of 26 June 1964 2 on animal health problems affecting intra-Community trade in bovine animals and swine as last amended by the Council Directive of 7 February 1972, 3 must be amended in accordance with the guidelines set out in Annex 2 of the Act ; and, consequently Annexes B and C to this Directive should be supplemented by a list of the National Institutes in charge of official inspection of tuberculins in each new Member State, and Annex F by the occupation of the persons appointed by each new Member State to sign the certificates; HAS ADOPTED THIS DIRECTIVE: Article 1 The following shall be added to paragraph 8 of Annex B of the Council Directive of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine: "(g) Denmark: Statens Veterinaere Serumlaboratorium, KÃ ¸benhavn V. (h) Ireland: The Central Veterinary Laboratory, Weybridge, Surrey, England. (i) United Kingdom: The Central Veterinary Laboratory, Weybridge, Surrey, England." Article 2 The following shall be added to paragraph 9 of Annex C of the Directive aforesaid: "(g) Denmark: Statens Veterinaere Serumlaboratorium, KÃ ¸benhavn V. (h) Ireland: The Central Veterinary Laboratory, Weybridge, Surrey, England. (i) United Kingdom: - Great Britain: The Central Veterinary Laboratory, Weybridge, Surrey, England. - Northern Ireland: The Veterinary Research Laboratory, Stormont, Belfast." Article 3 In Annex F of the above Directive, the notes at 1OJ No L 73, 27.3.1972, p. 5. 2OJ No 121, 29.7.1964, p. 1977/64. 3OJ No L 38, 12.2.1972, p. 95. the foot of pages 4, 5, 6 and 7 referring to the health certificates types I, II, III, IV respectively, shall be supplemented as follows: "in Denmark "Autoriseret DyrlÃ ¦ge"; in Ireland "Veterinary Inspector"; in United Kingdom "Veterinary Inspector"." Article 4 This Directive is addressed to the Member States. Done at Brussels, 28 December 1972. For the Council The President T. WESTERTERP